Citation Nr: 0737386	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as depression. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1992 to July 1996 
and from September 2000 to November 2001.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  In February 
2007, the veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, the Board remanded the matter for 
further development in May 2007. 


FINDING OF FACT

Resolving all doubt in the veteran's favor, his mood disorder 
with depression is related to service. 


CONCLUSION OF LAW

A mood disorder with depression was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The veteran essentially asserts that he has depression 
related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records include records dated in March and 
April 1999 (in between the veteran's periods of active 
service) showing a diagnosis of depressive disorder, not 
otherwise specified.  The examination report at service entry 
in August 2000 noted a normal psychiatric evaluation.  

Service medical records dated from June 2001 to October 2001 
showed psychiatric treatment, including group therapy.  An 
August 2001 record noted a diagnosis of dysthymia.  Post-
service, VA treatment records show in-patient admission from 
July 2003 to October 2003 for treatment for alcohol 
dependence and mood disorder not otherwise specified both in 
remission.  A November 2003 VA medical record noted that the 
veteran's symptoms of depression improved and completely 
resolved within the first month after his admission.

Pursuant to the Board's May 2007 remand, VA afforded the 
veteran an examination in June 2007 for which the claims 
folder was reviewed in conjunction with the examination.  The 
examiner noted diagnoses of alcohol dependence and mood 
disorder, not otherwise specified on axis I and dependent 
personality traits on axis II.  The examiner opined that 
depression was as least as likely as not caused by or a 
result of military service or related to treatment in 
service.  He added that the veteran was treated for 
depression in service and continued to have depressed mood in 
the absence of alcohol use per his self-report.  The examiner 
indicated that since there was no objective data about 
current mental health from providers that his opinion was 
based on self-report of the veteran only.

Based on the evidence, the Board finds that service 
connection is warranted for a mood disorder with depression.  
The veteran currently has pertinent disability, he received 
psychiatric treatment during service, and the June 2007 VA 
examination report provided a nexus between current disorder 
and service.  The veteran also was diagnosed with alcohol 
dependence, but the law provides that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2007).  It is not claimed and the record 
does not reflect that alcohol dependence is due to the mood 
disorder.  Resolving all doubt in the veteran's favor, 
service connection for a mood disorder with depression, is 
established.  See 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a mood disorder with depression, is 
granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


